Title: From George Washington to Samuel Huntington, 5–6 May 1780
From: Washington, George
To: Huntington, Samuel


          
            
              Sir
              Head Qrs Morris Town May 5th[–6] 1780
            
            On the 28th Ulto I received the honor of Your Excellency’s several Letters of the 18th 20th & 22d with their Inclosures.
            The Act of the 10th containing assurances for making up the depreciation of pay to the Army has been published in general Orders—and will no doubt give great satisfaction.
            I am much obliged by the communications in Your Excellency’s Letter of the 20th. The arrival of the reinforcement at Martinique is a pleasing circumstance—and I would willingly hope that Our Allies will have a decided superiority in their Naval force in that as well as in every Other Quarter. It is infinitely interesting to us that it should be the case.
            With respect to the plan which it is said by the intercepted Letter—the Enemy mean to pursue—it is possible they may adopt it so far as it goes to the establishing of posts. If they do however, it will be impracticable for them to make Detachments to the West Indies unless they are reinforced. And if they pursue the first part of the plan—it must be from an impression of our embarrasments—and from an opinion that we shall not be able to act again with any vigor; as it must occasion

a great division of their forces, and such as at Another time might be dangerous.
            It is certainly interesting to the prisoners on both sides and to the general purposes of humanity—that there should be a person to act for each as an Agent. The Enemy hitherto have refused to acknowledge Mr Pintard in a public character, but have still permitted him to reside in New York—and to do duties in some degree incident to such an appointment. It is probable they will do no more now.
            I beg leave to inform Congress that it will be an agreable circumstance—if the state of the Treasury will admit of a supply of Money, being sent to the Military chest. There is now Four month’s pay due the Army—and there are frequent applications for it. The state of our provision which unhappily has been but too distressing for a long time, renders their having money however little valuable it may be, more essential than ever, to assist them in procuring necessaries. I wish our prospects of relief with respect to supplies were more promising than they are. My apprehensions are constantly up on this head—and it has often happened that there was little or no probability of our holding out for more than a few days at farthest. I was much alarmed yesterday on account of our stock of meat, but happily a few Cattle came in from Connecticut, which will assist us for the present moment. I have the Honor to be with the highest respect & esteem Your Excellency’s Most Obedt Sert
            
              Go: Washington
            
            
              P.S. I inclose Your Excellency Three New York papers. By the last You will find that the Enemy have received very late advices from Europe; but nothing has transpired as yet.
              I am just now informed that the Enemy believe Paul Jones is on the Coast with a small Squadron—consisting of a 44 Gun Ship—Two pretty large Frigates and Two other Vessels of lesser size. The account is circumstantially related and as if they relied on it—and says that the Galatea had been chased into the Hook by them—and in consequence the Russel of 74 Guns and the Frigates at New York were preparing to go out in quest of them.
            
          
          
            
              6th [May] 9 oClock A.M.
            
            I have this minute received a Line from the Marquiss Fayette dated the 27 Ulto announcing his arrival at the entrance of Boston Harbour. I hope to have the pleasure of seeing him in Two or three days.
          
        